Citation Nr: 1100416	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  07-24 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for claimed psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
anxiety and depression.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the RO.  

In October 2010, the Veteran testified at a Board hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript of 
the proceeding is of record.  

Of preliminary importance, in Clemons v. Shinseki, 23 Vet. App. 1 
(2009) the United States Court of Appeals for Veterans Claims 
(Court) held that, when the Veteran specifically requests service 
connection for PTSD, but the medical record includes other 
psychiatric diagnoses, the claim may not be narrowly construed as 
only a PTSD claim, and should be considered as a claim for a 
psychiatric disorder.

In light of this holding and the fact that the Veteran also has 
been diagnosed with depression and anxiety as well as PTSD, the 
issue has been recharacterized for this reason.   

The issues of whether new and material evidence has been 
received to reopen the previously denied claim of service 
connection for hypertension and the issue of a higher 
evaluations for the service-connected diabetes mellitus, 
hearing loss and peripheral neuropathy of the upper and 
lower extremities have been raised by the record, but have 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction and refers these matters to the AOJ for 
appropriate action.  

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Veteran reports experiencing two stressor event during his 
military service.  In one instance, the Veteran witnessed the 
accidental death of a fellow soldier who had fallen and been shot 
by own his rifle.  The Veteran also reports that his unit 
received mortar attacks two to three times a week while serving 
in the Republic of Vietnam.

The claims file shows that both VA psychiatrist and psychologists 
have diagnosed the Veteran with PTSD; however, a specific in-
service stressor has not been identified to support the 
diagnosis.  

Under recent revisions to 38 C.F.R. § 3.304(f)(3), if a stressor 
claimed by a veteran is related to his fear of hostile military 
or terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the Veteran's symptoms are related to 
the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  75 
Fed. Reg. 39,843-39,852 (July 13, 2010).

Given these new regulations, and the fact that the Veteran has 
not been afforded a VA examination in connection with his claim, 
the Board finds that a VA psychiatric examination is required to 
satisfy the duty to assist in this case.  38 C.F.R. § 3.159(c)(4) 
(2010).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take all indicated action 
in order to obtain copies of all VA records 
of treatment of the Veteran for a 
psychiatric disorder that are not already 
and associate with the claims folder.  

2.  Then, the Veteran should be afforded a 
VA psychiatric examination to determine the 
nature and likely etiology of the claimed 
psychiatric disorder, to include PTSD, 
depression and anxiety.  The examiner must 
review the claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should be 
performed.  

Based on this review and the examination 
findings, the VA examiner must provide an 
opinion as to whether any current diagnosis 
of PTSD is based on a specific in-service 
stressor identified by the Veteran.  If 
PTSD is not diagnosed, the examiner should 
opine as to whether any other innocently 
acquired psychiatric disability identified 
on examination is due to an event or 
incident of the Veteran's period of active 
service.  

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

3.  After completion of all indicated 
development, the RO should readjudicate the 
claim in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the RO should furnish the 
Veteran and his representative with a fully 
responsive Supplemental Statement of the 
Case and afford them  reasonable 
opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  


